—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated December 22, 1992, which, inter alia, granted the respective motions of the defendants Ron Atkinson and Steven and Linda Figari for summary judgment dismissing the complaint and all cross claims insofar as they are asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs, for reasons stated by Justice Gowan at the Supreme Court. O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.